DETAILED ACTION
The After Final Consideration Program (ACFP) 2.0 request received 19 Feb. 2021 has been fully considered. The after-final amendment overcame all of the rejections and objections in the Office action mailed 19 Nov. 2020; accordingly the proposed amendments received 19 Feb. 2021 are entered because they place the application in better form for appeal by materially reducing or simplifying the issues for appeal. However, after further consideration, the following rejections and/or objections are newly applied. They constitute the complete set presently being applied to the instant application.
Further regarding the AFCP 2.0 request, the Attorney of Record was called on 26 Feb. 2021, 5 March 20201, and 12 March 2021 and corresponding voicemails were left to attempt to schedule an interview; however, the Attorney could not be reached and no return call was received.
This Office action is a non-final Office action that contains a new grounds of rejection under 35 U.S.C. 112(b), 102(a)(1), 102(a)(2), and 103 that was not necessitated by applicant’s amendment received 19 Feb. 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17, 19-42, 44-55, and 57-60 are cancelled.
Claims 18, 43, 56, and 61 are pending.
Claims 18 and 56 are objected to.
Claims 18, 43, 56, and 61 are cancelled.

Claim Objections
The objection of claim 18 in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 19 Feb. 2021.
Applicant’s arguments regarding the claim objections at pg. 6, para. 4-5 have been fully considered but they do not pertain to the newly recited claim objections set forth below.
Claim 18 and 56 are objected to because of the following informalities. This objection is newly recited.
Claim 18 recites “A method… which comprises….administering to the patient a PD-1 antagonist if the tumor is positive for the biomarker and administering to the subject a cancer treatment that does not include a PD-1 antagonist of the tumor is negative for the biomarker”. Because the two administering steps are mutually exclusive (e.g. one occurs when the biomarker is positive and the other occurs when the biomarker is negative), the limitation should be amended to recite “administering to the patient a PD-1 antagonist if the tumor is positive for the biomarker or administering to the subject a cancer treatment that does not include a PD-1 antagonist of the tumor is negative for the biomarker”. 
Claim 56 recites “… wherein the tumor is bladder cancer,… triple negative breast cancer, esophageal or renal cancer”, which is missing a comma after the penultimate member of the list, and should recite “… triple negative breast cancer, esophageal, or renal cancer”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 43 and 61 under 35 U.S.C. 112(b) in the Office action mailed 21 Nov. 2020 has been withdrawn in view of claim amendments received 19 Feb. 2021.
The rejection of claims 47, 55, and 59-60 under 35 U.S.C. 112(b) in the Office action mailed 21 Nov. 2020 has been withdrawn in view of the cancellation of these claims received 19 Feb. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18, 56, and 61 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited.
Claim 18, and claims dependent therefrom, are indefinite for recitation of “…determining if a sample of the tumor is positive or negative for a gene signature biomarker… wherein the gene signature biomarker is for a gene signature that comprise the 18-Gene Up-Down Signature…” in line 2 of claim 18. The metes and bounds of a “positive or negative for a gene signature biomarker…wherein the gene signature biomarker is for a gene signature that comprise…” is unclear.  A claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite. See MPEP 2173.04.  In this, it’s unclear what species of “determining if a sample of the tumor is positive or negative for a gene signature biomarker” is included within the metes and bounds of the claim. For example, it’s unclear if a the gene signature biomarker would be considered positive if a single gene of the genes in the 18-Gene Up-Down Signature is positive, if two genes of the 18-Gene Up-Down Signature are positive, or if all 18 genes of the 18-Gene Up-Down signature must be positive; alternatively, it’s unclear if a gene signature determined to be positive or negative is intended to require combining weighted scores from all 18 genes to make the determination, as suggested by Applicant’s specification at pg. 30, lines 24-31, pg. 60, lines 1-7. As such, it’s not clear what species of a positive or negative gene signature biomarker are included within the metes and bounds of the claim.  Therefore, the metes and bounds of the claim are unclear. For purpose of examination, a positive gene signature biomarker is interpreted to mean that one or more genes 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mule et al. (US 2013/0034540 A1; Pub. Date: 7 Feb. 2013; effectively filed 29 Jan. 2010; previously cited). This rejection is newly recited.
Regarding claim 18, Mule shows a method for selecting a treatment for a subject with cancer comprising (Abstract) comprising the following steps:
Mule et al. shows determining the expression of genes in a gene signature, including CXCL9 from cells of a tumor ([0005]-[0007], [0057], [0064]-[0065]) and determining if the gene expression for the gene signature is above or below reference gene expression levels (i.e. positive or negative for a gene signature biomarker) ([0017]). Therefore, Mule et al. shows determining that a tumor is positive or negative for a gene signature biomarker comprising the 18-Gene Up-Down 
Mule et al. further shows selecting a treatment regime to include an immunotherapy for a subject [0044] if the gene expression levels are above the reference levels (i.e. positive for the gene signature biomarker), wherein the immunotherapy can be anti-PD1 ([0026];[0071]; claim 11), and selecting a treatment that does not comprise an immunotherapy if the gene expression levels are below the reference (i.e. negative for the gene signature biomarker) ([0018]-[0021]; claim 3).

Claim Rejections - 35 USC § 103
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Mule et al. (US 2013/0034540 A1; Pub. Date: 7 Feb. 2013; previously cited) in view of Welcher et al. (US2013/0142809 A1; Pub. Date: 6 June 2013; newly cited) and Chen et al. (Interferon-γ-induced PD-L1 surface expression on human oral squamous carcinoma via PKD2 signal pathway, 2012, Immunobiology, 217, pg. 385-393; newly cited) in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 19 Feb. 2021.
The rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Mule et al. in view of Welcher et al. and Chen et al., as applied to claim 18 above, and further in view of Dolan et al. (PD-1 Pathway Inhibitors: Changing the Landscape of Cancer Immunotherapy, July 2014, 21(3), pg. 231-237; newly recited) in the Office action mailed 19 Nov. 2020 has been withdrawn in view of claim amendments received 19 Feb. 2021.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 103 at pg. 7, para. 3 to para. 6 have been fully considered but they do not pertain to the new grounds of rejection set forth below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 56, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Mule et al. (US 2013/0034540 A1; Pub. Date: 7 Feb. 2013; effectively filed 29 Jan. 2010; previously cited) in view of Dolan et al. (PD-1 Pathway Inhibitors: Changing the Landscape of Cancer Immunotherapy, July 2014, 21(3), pg. 231-237; newly recited). This rejection is newly recited.
Regarding claim 43, Mule shows a method for selecting a treatment for a subject with cancer comprising (Abstract) comprising the following steps:
Mule et al. shows determining the expression of genes in a gene signature, including CXCL9 from cells of a tumor ([0005]-[0007], [0057], [0064]-[0065]) and determining if the gene expression for the gene signature is above or below reference gene expression levels (i.e. positive or negative for a gene signature biomarker) ([0017]). Therefore, Mule et al. shows determining that a tumor is positive or negative for a gene signature biomarker comprising the 18-Gene Up-Down 
Mule et al. further shows selecting a treatment regime to include an immunotherapy for a subject [0044] if the gene expression levels are above the reference levels (i.e. positive for the gene signature biomarker), wherein the immunotherapy can be anti-PD1 ([0026];[0071]; claim 11), and selecting a treatment that does not comprise an immunotherapy if the gene expression levels are below the reference (i.e. negative for the gene signature biomarker) ([0018]-[0021]; claim 3).
Further regarding claim 43, Mule et al. shows the PD-1 antagonist is an anti-PD1 antibody ([0071]; Claim 20).
Regarding claim 56 and 61, Mule et al. further shows the tumor is colorectal cancer (Abstract; [0003]; [0029]).
Regarding claim 43, Mule et al. does not explicitly show the PD-1 antagonist is an antibody that blocks binding of both human PD-L1 and PD-L2 to human PD-1. However, this limitation was known in the art before the effective filing date of claimed invention, as shown by Dolan et al.
Regarding claim 43, Dolan et al. overviews PD-1 Pathway Inhibitors (Abstract) and shows anti-PD-1 drugs block interaction of PD-1 with both PD-L1 and PD-L2 ligands, while anti-PD-L1 drugs blocks the interaction of PD-L1 with PD-1 (pg. 233, col. 1, para. 2). Dolan et al. further shows various anti-PD-1 Drugs, including Pembrolizumab (Table 2).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method shown by Mule et al. to have used Pembrolizumab, a PD-1 antagonist that blocks binding of both human PD-L1 and PD-L2, as shown by Dolan et al (pg. 233, col. 1, para. 2; Table 2). The motivation would have been the simple substitution of one known element for another to obtain the predictable result of administering a PD-1 antagonist that blocks binding of both human PD-L1 and PD-L2. Therefore, the invention is prima facie obvious.

Allowable Subject Matter
Claim 18, and claims dependent therefrom, recite “…determining if a sample of the tumor is positive or negative for a gene signature biomarker… wherein the gene signature biomarker is for a gene signature that comprise the 18-Gene Up-Down Signature…”. While, the limitation is rejected under 35 U.S.C. 112(b) because the metes and bounds are unclear, it is noted Applicant’s specification at pg. 30, lines 24-31, pg. 50 lines 18-22, and pg. 60, lines 1-7 provides support for weighting each gene in the gene signature and adding the weighted RNA expression levels to generate a gene signature score. Furthermore, Mule et al does not disclose determining a gene signature score using all 18 genes in the 18 Gene Up-Down signature. Accordingly, claim 18, and claims dependent therefrom, would be found allowable if amended to recite: “determining if a sample of the tumor is biomarker positive or biomarker negative based on a gene signature score, wherein the gene signature score is calculated/determined based on a combination of gene expression values for all of the genes in a gene signature biomarker comprising CCL5, CD27, CD274…., and administering to the patient….”.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.M./Examiner, Art Unit 1631            

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631